DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a welding wire or a filler wire recited in claims 13, 19 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eipper (DE 10 2011 012 939) in view of Sharp (US 4,577,088) and Denney et al (US 2013/0327749).
Eipper shows the method claimed for producing a weld joint between a steel sheet (12) having a coating on its upper and lower side thereof, and an aluminum sheet (14) uncoated (see Figure 2), the steel and aluminum sheets are horizontally aligned forming a horizontal welding position that is welded only at the trimming regions shown by the respective end faces of the sheets along a weld seam/joint (22) as illustrated in Figure 2. But, Eipper does not show the sheets forming cutting burrs at the trimming regions wherein the steel and aluminum sheets are clamped in a horizontal welding position and welded via a welding torch using a single path on only one side with the cutting burrs that point in opposite directions wherein the cutting burrs of the steel sheet point upward toward the welding torch.  
Sharp shows it is known for metal sheets (1, 2) having trimming regions at the respective end faces with cutting burrs (6, 7) wherein the metal sheets are aligned so that the cutting burrs point in opposite directions as welding is performed. Sharp also shows the metal sheets that are clamped by clamping members (38-41) wherein the metal sheets aligned in a horizontal welding position as illustrated in Figure 11. 
Denney shows it is known to weld dissimilar metal sheets including aluminum and steel metal sheets wherein the metal sheets are provided in a horizontal welding position wherein a welding torch (120) is applied to the upper sides of the metal sheets  for welding using a single path on only one side (also, see Figure 7 and para 0090). Denney further shows a welding bead (707) that is formed on the upper and lower sides of the metal sheets as illustrated in Figure 7. 
In view of Sharp and Denney, it would have been obvious to one of ordinary skill in the art to include the trimming regions of the steel sheet and the aluminum sheet with cutting burrs which would have formed as a result of the metal being cut or sheared as known in the art wherein the cutting burrs can be positioned in opposite directions from each other and clamped as illustrated by Sharp so that the adjoining end faces of the steel sheet and the aluminum sheet can be predictably and securely welded via a welding torch with a single welding pass, and as Sharp shows the cutting burrs that are formed from cutting or shearing a metal sheet, the cutting burrs of the steel sheet of Eipper would be pointing upwards when the cutting burr of the aluminum is pointing away from the welding torch and a welding bead would have predictably formed on the upper and lower sides of the steel and aluminum sheets as a molten puddle is formed extending from the upper sides to the lower sides as shown by Denny. 
	With respect to claim 7, Sharp and Denny further show positioning a welding torch that is directed at an angle which would be over the cutting burrs  wherein Denny further shows a single welding pass that is directed at the weld joint forming the welding bead not only at the upper sides of the steel and aluminum sheets but also at the slower sides of the metal sheets.  
With respect to claims 2, 3, 8, 9, 14 and 15, Eipper further shows it is known to weld the steel sheet and the aluminum sheet via a CMP process wherein the sheets form a butt joint. Also see para [0007] and [0008]. Denney also shows it is known for the metal sheets to form a butt joint for welding. 
	With respect to claims 4, 10, and 16, Eipper shows the steel sheet and the aluminum sheet that are welded at an end of the steel sheet wherein an end face of the steel sheet (12) is shown uncoated as illustrated in Figure 2.  
	With respect to claims 13, 19 and 20, Denney further shows a welding wire that can be provided at the weld joint of the metal sheets wherein the coating on the steel sheet of Eipper would have been predictably melted along with the welding wire as the welding torch/beam is applied to the upper side of the steel sheet that includes the coating.  
Claims 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eipper in view of Sharp and Denney as applied to claims 1-4, 7-10, 13-16, 19 and 20 above, and further in view of Evangelica et al (US 2014/0003860) and Fields Jr et al (US 6,204,469)
Eipper in view of Sharp and Denney shows the method claimed except for the welding torch that is sloped at a predetermined angle as claimed. 
Evangelica shows it is known to provide a laser welding tool that directs a laser beam at an angel of 0-45 degrees, which would encompass an angle of 2-5 degrees, for welding metal sheets which include steel sheets. Also, see para [0045]. 
Fields shows it is known to provide a welding head/torch that is inclined at angle approximately 5 degrees relative to the perpendicular of the metal sheets as shown in Figure 6c. Also, see column 15, lines 1-10.  
In view of Evangelica and Fields, it would have been obvious to one of ordinary skill in the art to adapt Eipper, as modified by Sharp and Denney, with the welding torch/tool that is sloped at a predetermined angle, including the recited angle of 2-5 degrees, relative to the perpendicular of the steel sheet which would predictably allow welding to penetrate through the metal sheets including the steel sheet to form a weld joint from the upper side to the lower sides of the steel and aluminum sheets.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Sharp, Applicant argues that Sharp teaches for the presence of burrs that results in reduction of the efficiency being welded and weld defects. It is noted however that Sharp teaches how such deficiency can be remedied by positioning the metal edges canted/angled slightly with respect to each other forming a butt joint wherein a weld bead would have been formed on the upper and lower sides of the steel and aluminum sheets as taught by the newly applied art Denney. 
With respect to the recitation regarding the clamping of the steel and aluminum sheets in the horizonal position prior to performing welding, Applicant argues that Eipper shows fails to show disclosing the steel component and the aluminum component clamped in a horizontal position prior to conducting a welding process. But, it is noted Sharp shows a welding method where metal sheets are clamped in the horizontal position wherein such method would have been applicable in Eipper for performing a butt welding which is a another known means of welding of two metal sheets. Also, while Eipper shows a CMT welding, the metal sheets would also have been positioned in the horizontal position as the metal sheets are heated and subsequently brought together form a weld join there between. It is noted that Denney also shows it is known to position the metal sheets in the horizontal welding position. 
With respect to the claim recitation regarding a single current path on only one side, Denney is applied to show the newly added claim recitation as stated in the ground of rejection. All other arguments are also deemed moot as the new ground of rejection was necessitated by the amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761